Maurer v Colton (2020 NY Slip Op 00966)





Maurer v Colton


2020 NY Slip Op 00966


Decided on February 7, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


1229 CA 19-00694

[*1]ROSEANN MAURER, PLAINTIFF-RESPONDENT,
vKENDALL COLTON, SHERRY COLTON, AND THOMAS COLTON, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (ELISE L. CASSAR OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), AND THE HIGGINS KANE LAW GROUP, P.C., FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered November 5, 2018. The order denied defendants' motion seeking leave to renew their opposition to plaintiff's motion for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Maurer v Colton ([appeal No. 3] — AD3d — [Feb. 7, 2020] [4th Dept 2020]).
Entered: February 7, 2020
Mark W. Bennett
Clerk of the Court